PER CURIAM.
Insurers appeal from two final judgments in favor of mortgagees. As to the first, on the merits, we affirm in part, reverse in part, and remand. As to the second, awarding attorney’s fees and costs, we affirm.
The only substantive reversal is with respect to the award of $96,247 for personal property loss. This was error. The mortgagee clause unequivocally limits loss payment for mortgage holders to “covered loss or damage to buildings or structures.” The findings of the trial court as to reformation and receipt, while also erroneous, do not affect the result; namely, the obligation of appellant to pay for the loss of the building. Appellant’s remaining arguments are not persuasive.
GLICKSTEIN, WARNER and POLEN, JJ., concur.